

Amendment No. 1 to Letter Agreement


THIS AMENDMENT is made this 15th day of November, 2007, by and between Trinad
Capital Master Fund, Ltd. (“Trinad”) and Asianada, Inc. (the “Company”).


WHEREAS, the Company entered into that certain letter agreement with Trinad
dated October 24, 2007 (the “Loan Agreement”), in connection with a loan from
Trinad to the Company of up to a principal amount of $100,000 (the “Loan”); and


WHEREAS, the Company has requested that Trinad increase the principal amount of
the Loan, and Trinad has agreed to do so, and the parties agree to enter into
this amendment.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby amend the Loan Agreement as
follows:



1.  
Increase in Principal Amount of the Loan. The Loan Agreement is hereby amended
to (i) increase the principal amount of the Loan to up to $250,000 and (ii) the
entire outstanding principal amount of the Loan and any accrued interest thereon
shall be due and payable by the Company upon, and not prior to, a Next
Financing, which shall be increased to an amount of not less than $500,000.




2.  
Ratification.Except as herein amended, all of the terms and conditions of the
Loan Agreement are hereby ratified and confirmed, and shall remain in full force
and effect.



Acknowledged and agreed to:


Asianada, Inc.
 
By:
 
/s/ Charles Bentz                             
 
 
Name: Charles Bentz
 
 
Title: Chief Financial Officer
 



Trinad Capital Master Fund, Ltd.


By:
 
/s/ Jay Wolf                                    
 
 
Name: Jay Wolf
 
 
Title: Director
 



 